DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/17/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO 2016/065291 A1 – “Bennett”) in view of Zwart (U.S. 4,487,221).
	Referring to claim 1:  Bennett teaches an isolation device (610) (Fig. 6) for a hydraulic fracturing plug ([0022], page 6, "plug seat"), comprising a body (as seen in Fig. 6 the device has a body):
a first end (the right end of the apparatus) (Fig. 6A2) that is configured to seat in the hydraulic fracturing plug ([0027] “when the plug seat is set, to provide a more effective hold to lock the set plug seat in place”); and

Bennett does not explicitly teach:
a body without a bore therethrough.
Zwart teaches his sealing device comprising a body without a bore therethrough (as shown in Fig. 2 wherein the body does not a have a bore therethrough.  The body ends in element 9, then the body is without a bore therethrough).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett’s invention by having a body without a bore therethrough as taught by Zwart in order to have an isolation device where “flow is prevented” (Col. 3: 24).

Bennett substantially teaches the invention as discussed and as claimed above.
[2]:  Bennet does not explicitly teach the isolation device is a monolithic piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett’s invention by having the isolation device that is a monolithic piece since it has been held that constructing formerly separate structures as a one piece construction is a matter of obvious engineering choice and involves only routine skill in the art. See MPEP §2144.04, subsection V, paragraph B & In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).


[3]:  wherein the isolation device is hollow ([0011] “fluid flow through the longitudinal bore of the plug seat”).
[4] and [19]:  wherein the first end is hemispherical (Zwart, Fig. 2 above, lower end is hemispherical; ibid claim 1 above with obviousness statement).

Bennett does not explicitly teach:
[5]: a wall defined by the inner and outer radius of the hemisphere;
[6]:  wherein the hemispherical wall has a uniform thickness;
[7]:  wherein the hemispherical wall has a variable thickness;
[11] and [20]:  the first end is tapered.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Bennett’s invention, wherein:
[5]:  the first end comprises a hemispherical wall that is defined as a portion between a hemisphere inner radius and a hemisphere outer radius, the hemisphere inner radius and the hemisphere outer radius defined from a central point of origin;
[6]:  wherein the hemispherical wall has a uniform thickness; 
[7]:  wherein the hemispherical wall has a variable thickness; and 
[11] and [20]:  wherein the first end is tapered,
since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Daile y, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

in order to have an isolation device that sealingly engages the ball with the seat for isolating a zone of the wellbore.
[8]:  wherein the second end is hollow ([0011] “the longitudinal bore of the plug seat”).

[9]:  the first end includes a hemisphere outer radius (ibid claim 4 above), and the second end comprises a length that is greater than the hemisphere outer radius (as shown in Figs. 6A1 and 6B2 of Bennet and Fig. 2 of Zwart).

Bennett does not explicitly teach:
[10] and [18]:  the isolation device includes a length that is greater than an internal diameter of a production casing, the production casing positioned in a wellbore and configured to receive the hydraulic fracturing plug.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett’s invention by having the isolation device includes a length that is greater than an internal diameter of a production casing, the production casing positioned in a wellbore and configured to receive the hydraulic fracturing plug in order to have an isolation device with a length that supports a seat, that can hold the ball while a column of fluid provides the energy to sealingly engage the ball with the seat for isolating a zone of the wellbore.

For claims 12-20, elements that have been previously labeled are not being labeled again.
[12]:  Bennett teaches an isolation device for a hydraulic fracturing process, comprising a body (as seen in Fig. 6 the device has a body): 
a hemispheric first end (ibid claims 1 and 4  above); 
a cylindrical second end (see Fig. 6B2), wherein the isolation device is hollow (ibid claim 3 above) and comprises a dissolvable material (ibid claim 1 above); and
a body without a bore therethrough (ibid claim 1 above including obviousness statement).

[16]:  Bennett teaches a plug assembly for a hydraulic fracturing process (ibid claim 1 above), comprising the body including:
a plug that is configured to seat inside a production casing of a wellbore (ibid claim 10 above); an isolation device that is configured to isolate the production casing below the plug (when a ball is placed on the ball seat, Fig. 6B2), wherein the isolation device comprises a first end and a cylindrical second end (ibid claim 12 above), the first end configured to seat the isolation device in the plug (Fig. 6B2), and the isolation device constructed of a dissolvable material (ibid claim 1 above);
a body without a bore therethrough (ibid claim 1 above including obviousness statement).

[17]:  wherein the isolation device is hollow (ibid claim 12 above).

Claim 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO 2016/065291 A1 – “Bennett”) in view of Zwart (U.S. 4,487,221) as applied to claim 12 above and further in view of Rochen et al. (U.S. 2016/0376869 A1 – “Rochen”). 
Bennett in view of Zwart as applied to claim 12 above substantially teaches the invention as discussed and as claimed above. 
[13], [14], [15]:  Bennett does not teach the dissolvable material is: 
[13]:  a polyglycolic acid;
[14]:  a magnesium aluminum alloy; 
[15]:  an aluminum alloy.
Rochen teaches his isolation device wherein the dissolvable material is:
[13]:  a polyglycolic acid ([0069] “PGA”);
[14]:  a magnesium aluminum alloy ([0029] “aluminum including alloying … magnesium”); 
[15]:  an aluminum alloy ([0029] “aluminum including alloying”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett’s invention by having the dissolvable material is a polyglycolic acid/a magnesium aluminum alloy/ an aluminum alloy as taught by Rochen in order “to dissolve in the common temperature and pressure ratings downhole so that flowback in the tubing can be established without the need for milling” [0007].

Response to Arguments
Applicant's arguments filed on 03/17/21 have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.  New grounds of rejection are directed Zwart and its combinations as noted above in this final office action.
Regarding the independent claims 1, 12 and 16, in pages 5-6 that the office action “misconstrued Bennett … the plug seat 610 cannot be an isolation device …”  Examiner find these arguments non-persuasive.  
As noted above in this office action, every element, feature and limitation teaches every single claim as recited including the independent claims 1, 12 and 16.  
In particular, Bennett in claim 1 teaches, inter alia, an isolation device (610) (Fig. 6) for a hydraulic fracturing plug ([0022], page 6, "plug seat"), comprising a body (as seen in Fig. 6 the device has a body):  a first end (the right end) (Fig. 6A2) that is configured to seat in the hydraulic fracturing plug ([0027] “when the plug seat is set, to provide a more effective hold to lock the set plug seat in place”); and a second end (the cylindrical left end) (Fig. 6A2) that is cylindrical, wherein the isolation device (610) (Fig. 6) comprises a dissolvable material ([0022] "plug seat may also dissolve").  Bennett does not explicitly teach:  a body without a bore therethrough. However, Zwart teaches his sealing device comprising a body without a bore therethrough (as shown in Fig. 2 wherein the body does not a have a bore therethrough.  The body ends in element 9, then the body is without a bore therethrough).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett’s invention by having a body without a bore therethrough as an isolation device for a hydraulic fracturing plug including the claimed “isolation devices includes a length greater than an internal diameter of a production casing string …”   In other words, the combination of Bennett and Zwart teaches claim 1 as currently recited.  Therefore, claim 1 and all its dependent claims stand rejected as claimed.  The same analysis applies to independent claims 12 and 16 wherein the combination of the prior art teaches the claims; therefore, claims 12 and 16 stand rejected as currently presented.
Further, the structure of the plug in claim 16 the office action clearly identifies the plug when refers to “ibid claim 1 above”.  Therefore, Applicant’s argument in page 7 that “the Office Action never identifies what structure of Bennet is the plug of claim 16” is inappropriate. Examiner directs Applicant to read again the entire rejection before making inappropriate arguments that in this case are non-persuasive such as the arguments that Bennet fails to disclose “a first end” and “a second end” in page 8, that are clearly identified in the rejection above:  the first end as the right end of the apparatus in Fig. 6A2 and the second end as the cylindrical left end of the apparatus in Fig. 6A2.
Regarding the dependent claims 2-11, as noted above in this final office action, the combination of the Bennet and Zwart does teach every element feature and limitation of claims 2-11.  Therefore, claims 2-11 stand rejected as claimed.

  Regarding the dependent claims 17-20, as noted above in this final office action, the combination of the Bennet and Zwart does teach every element feature and limitation as claimed.  Therefore, claims 17-20 stand rejected as claimed.
In summary, all Applicant’s arguments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  New grounds of rejection are directed to Zwart and its combinations as noted above in this final office action.  Claims as currently presented are not in condition for allowance. 

In order to clarify the invention and try to expedite prosecution, Examiner suggests Applicant to add to all the independent claims more “new structure” that has not been recited in the claims before and that are supported by the specification such as the previously not recited structures in para [0036].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M. C. P./ 
Examiner, Art Unit 3672
04/03/21

/TARA SCHIMPF/Primary Examiner, Art Unit 3672